t c memo united_states tax_court estate of mary roppolo artall deceased jasper artall co- executor betty jo artall vollenweider co-executor and ralph artall co-executor petitioners v commissioner of internal revenue respondent docket no filed date donald a capretz and lawrence d huter for petitioners lillian d brigman for respondent memorandum opinion halpern judge respondent determined a dollar_figure deficiency in federal estate_tax all section references are to the internal_revenue_code in effect for date the date of the death of mary roppolo artall decedent all rule references are to the tax_court rules_of_practice and procedure some of the facts have been stipulated and are so found the stipulation of facts with accompanying exhibits is incorporated herein by this reference jasper and ralph artall resided in louisiana and betty jo artall vollenweider resided in texas at the time the petition was filed the sole issue remaining for decision is a question of law that recently we answered in estate of farnam v commissioner t c __ the question is whether for purposes of the liquidity test of sec_2057 decedent’s loans to an entity owned by her and two of her children and carrying_on_a_trade_or_business are to be treated as interests in that entity in estate of farnam we answered that question in the negative petitioners have made no arguments that lead us to believe that we erred in estate of farnam we rely on estate of farnam and hold accordingly decision will be entered under rule
